DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 10/26/2022 have been entered.
Response to Applicant’s Arguments
Applicant’s arguments filed 10/26/2022 have been fully considered.  In particular, Applicant traverses the rejection of claims under 35 U.S.C. 103(a) based on Reutter et al (US 6,692,931; of record) and Stefanovic et al (Annals of Clinical Biochemistry 42:55-60, 2005; of record) in view of Chang et al (US 6,063,814; of record).  
In the previous Action mailed on 4/28/2022, the claims were rejected based on Reutter et al (which teach the administration of EPO in the treatment of anemia and the administration of growth factors (including CSF, GMCSF, etc) for stimulating the growth of white blood cells) and Stefanovic et al (which similarly teach the administration EPO in the treatment of anemia) in further view of Chang et al (which teach TPA to increase white blood cells in patients suffering from AML).  As such, it would have been obvious to combine EPO (which, as taught by Reutter et al and Stafanovic et al, increases hemoglobin count in the treatment of anemia in uremic patients) and growth factors such as CSF, GMCSF, etc (which, as taught by Reutter et al, stimulates the growth of white blood cells) with TPA (which, as taught by Chang et al, increases white blood cell count in the treatment of AML).  It would have been obvious to do so in order to treat anemia and further provide an increase in white blood cell count in those patients suffering from anemia (including patients also suffering from AML), with a reasonable expectation of success (see Action mailed on 4/28/2022, Page 8).
Applicant traverses.  First, Applicant argues that “TPA and EPO are disclosed in Stefanovic to have opposite effects on PC-1 activity” (Applicant Arguments, Page 7).  Namely, TPA stimulates PC-1 activity while EPO decreases PC-1 activity (Applicant Arguments, Page 7).  
Turning to Stafanovic et al, it is taught that “[p]atients with end-stage renal disease suffer from a disorder… manifested mainly as the resistance of peripheral tissues to the hypoglycemic action of insulin” and, “[i]n insulin-resistant tissues, an increase in PC-1 content was found, and a negative correlation between PC-1 content and some parameters of insulin sensitivity were demonstrated” (Page 56, Column 1).  Thus, “to explore the PC-1 status of hemodialysis patients and the effect of a chronic treatment with EPO” (Page 56, Column 2), PBMCs were isolated from anemic patients – i.e., having hemoglobin counts of 6.51 g/dL (Page 57, Table 1) – on hemodialysis, and the PBMCs were left untreated or stimulated with… PMA (i.e., TPA) and evaluated for PC-1 activities (Page 57, Column 2 “PC-1 of lymphocytes”).  
While it is accurate that “[b]asal lymphocyte PC-1 activity in HD patients was found to be significantly increased over the level in healthy controls” (Page 58, Table 2: 7.79 (control) vs 8.32 (HD)), PMA treatment was not associated with any additional increase in lymphocyte PC-1 activity in those patients ((Page 58, Table 2: 7.79 (control) vs 7.01 (PMA-stimulated control); 8.32 (HD) vs 8.50 (PMA-stimulated HD)).  Moreover, Stafanovic et al further teach that the “slight” increase in PMA-stimulated PC-1 activity in HD patients over the level in healthy controls was “significantly reduced after the EPO treatment” (Page 58, Column 1).  In fact, PMA-stimulated lymphocyte PC-1 activity following EPO treatment in HD patients was significantly lower than unstimulated lymphocyte PC-1 activity in healthy controls (Page 58, Table 2: 7.79 (control) vs 5.03 (PMA-stimulated HD)).
Applicant, however, further argues that one of ordinary skill in the art would further surmise that “PMA (TPA) treatment would have an opposite effect on Hb and hematocrit as that discussed for EPO.  That is, because PMA (TPA) stimulated PC-1 activity and such effect was reduced by EPO, one skilled in the art would have surmised that PMA (TPA) stimulation would reduce Hb and/or hematocrit” (Applicant Arguments, Page 8).
At the outset, there is no reason to suspect that PMA (TPA) stimulation would reduce Hb and/or hematocrit based on Stafanovic et al.  Moreover, Chang et al – evaluating the “Effect of TPA on… Hemoglobin (Hb) Counts in S180 Cell-Injected Mice” – teach “Hb levels were not greatly affected in TPA treated mice when compared to the control mice” (Column 6, Lines 43-59, Example 7).  Furthermore, Chang et al provide specific examples in which TPA treatment increased Hb count (e.g., Column 11, Lines 22-34, Example 11, Subject No. (6)). 
For all the foregoing reasons, Applicant’s arguments are not found persuasive.  It is not found persuasive that “Stefanovic teaches away from combining TPA with EPO” (Applicant Arguments, Page 8).
Lastly, Applicant argues unexpected results.  Specifically, Applicant argues that “EPO or G-CSF each work on specific hematopoietic stem cells.  G-CSF cannot promote production of RBC, nor can EPO promote production of WBC” (Applicant Arguments, Page 8).  Applicant further argues that “no additional or synergistic effect on production of RBC would be expected from EPO further combined with TPA” (Applicant Arguments, Page 9; see also Page 9: “as demonstrated in Tables 3 to 5 of the specification, the combination of a phorbol ester of Formula I and EPO… provides synergistic and statistically significant superior effects in promoting RBCs over TPA alone and over EPO alone”).  Additionally, Applicant argues an “unexpected synergistic effect… obtained in Example 5 [demonstrating] the duration of anemia has diminished from forever to none” (Applicant Arguments, Page 9).
Yet, it is not found persuasive that Examples 3-5 of the Specification demonstrate unexpected results.  
In Table 3, the WBC count in the model group was increased from about 3.30 to about 6.4 with TPA alone, to about 3.7 with EPO alone, and to about 6.8 with EPO+TPA.  And the RBC count in the model group was increased from about 5.02 to about 6.08 with TPA alone, to about 7.32 with EPO alone, and to about 8.61 with EPO+TPA.  It is not evident that either of these entail a synergistic effect.    
In Table 4, the WBC count in the model group was increased from about 5.46 to about 6.72 with TPA alone, to about 5.52 with EPO alone, and to about 6.78 with EPO+TPA.  And the RBC count in the model group was increased from about 5.45 to about 7.47 with TPA alone, to about 6.75 with EPO alone, and to about 8.87 with EPO+TPA.  Again, it is not evident that either of these entail a synergistic effect.    
Finally, in Table 5, the WBC count in the model group was increased from about 6.55 to about 9.51 with TPA alone, to about 6.45 with EPO alone, and to about 9.44 with EPO+TPA.  And the RBC count in the model group was increased from about 5.17 to about 7.59 with TPA alone, to about 8.51 with EPO alone, and to about 10.18 with EPO+TPA.  Again, it is not evident that either of these entail a synergistic effect.  
In view of all of the foregoing, Applicant’s arguments are not found persuasive.  The rejection of claims has been largely MAINTAINED, albeit modified in view of Applicant’s amendments to the claims, which introduce limitations regarding the amount of EPO to be administered.  A new rejection of claims is also provided in view of Applicant’s amendments to the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 7-8, 11-12, 15-17 and 25-26 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Reutter et al (US 6,692,931; of record) and Stefanovic et al (Annals of Clinical Biochemistry 42:55-60, 2005; of record) in view of Chang et al (US 6,063,814; of record).
Claim 4 is drawn to a method of treating or reducing the duration of anemia comprising administering to a mammalian subject in need thereof (more specifically, a human with acute myeloid leukemia, “AML” (claim 17)):
between about 10-1500 µg (more specifically, every day or every other day (claim 11), even more specifically, in an amount between about 150-500 µg (claim 12)) of a phorbol ester of Formula I which embraces the following compound species 
    PNG
    media_image1.png
    255
    248
    media_image1.png
    Greyscale
 (i.e., phorbol-12-myristate-13-acetate, aka “12-O-tetracecanoylphorobol-13-actate” or “TPA”) wherein R1 is -O-C(O)-alkyl wherein the alkyl contains 13 carbon atoms, and R2 is -O-C(O)-alkyl wherein the alkyl group contains 1 carbon atom – which further reads on claims 5 and 7;
an erythropoietin, “EPO” – wherein the EPO is administered prior to, simultaneously with, or after administration of said phorbol ester – (more specifically, in an amount from 2,000 to 40,000 units per single dose EPO (claims 25-26)); and
as further recited by claim 8, at least one secondary/adjunctive therapeutic agent. 
As discussed in the previous Action mailed on 4/28/2022, Reutter et al teach that “[h]uman erythropoietin (EPO) is a glycoprotein… formed in the kidney and… transported to its physiological site of action, i.e., to the bone marrow, via the blood path” (Column 7, Lines 1-9) and EPO “isolated either from natural sources… or.. produced by genetic engineering… is used in a great extent as a therapeutic agent for anemia patients… and for patients being subjected to hemodialysis… [p]rimarily… for the therapy of renal-related anemia, i.e., for anemia caused by a restriction or a loss of the function of the kidneys” wherein “[t]he loss of the function of the kidneys can have different reasons, for example, low supply with blood, chronic inflammation, traumata, extirpation, hepatorenal syndrome and dialysis measures caused by these diseases” (Column 7, Lines 10-25).  In particular, Reutter et al teach “the use of recombinant human erythropoietin… for the treatment of anemia, especially anemia related to renal diseases, in a dosage of from 0.001 to 200 mg/kg of body weight” (Column 17, Lines 13-16), as well as “the use of rh [recombinant human] growth factors [in particular rh CSF… rh GMCSF” (Column 6, Lines 21-22)] for the stimulation of the growth of white blood cells” (Column 17, Lines 16-20).
Also discussed in the Action mailed on 4/28/2022, Stefanovic et al similarly teach administration of EPO for the treatment of anemia in uremic patients (a condition in which the accumulation of uremic toxins induces a decrease in EPO production in the kidneys).  In particular, Stefanovic et al administered EPO, as epoetin α, “98 units/kg/week at the start of treatment, adjusted to 148 units/kg/week in the second month of treatment” to “haemodialysed patients… dialysed thrice weekly… [whose] mean body mass index (BMI) was 22.1 + 2.9 kg/m2… at each HD treatment” (Page 56, Column 2) that were anemic, having Hb 6.51 g/dL (Page 57, Table 1; see also Page 59, Column 2: “[p]atients in the present study were markedly anemic”).  Based on the stated BMI of about 22.1 kg/m2 and using an average adult height of about 175 cm, the average weight of a patient was about 67 kg and, thus, administration of 98 units/kg/week equates to about 6566 units EPO/week (or about 2189 units EPO per single dose), and administration of 148 units/kg/week equates to about 9,916 units EPO/week (or about 3305 units EPO per single dose).  As taught by Stefanovic et al, “EPO… treatments corrected hemoglobin concentrations significantly”; that is, “EPO… treatments corrected anemia of these patients significantly” (Page 59, Column 2).
Collectively, Reutter et al and Stefanovic et al teach the administration of EPO in the treatment of anemia (Reutter et al and Stefanovic et al) and rh growth factors, such as rh CSF or rh GMCSF, for stimulating the growth of white blood cells (Reutter et al).
As such, the method of Reutter et al and Stefanovic et al differs from the instantly claimed method in that Reutter et al and Stefanovic et al do not teach the further administration of between about 10-1500 µg of TPA for the treatment of anemia in a human with acute myeloid leukemia (AML).
Yet, as further discussed in the Action mailed on 4/28/2022, Chang et al teach administration of “[p]horbol esters and particularly phorbol-12-myristate-13-acetate (TPA)… in treating patients with neoplastic diseases such as leukemia as well as in increasing the white blood cell count” therein (Abstract; see also Column 1, lines 9-11: “increasing the white blood cell counts in patients suffering from neoplastic diseases or undergoing chemotherapy”), wherein the leukemia can be AML (Column 2, Line 67) and “[t]he compounds… can be administered parenterally in dosage amounts from about 0.001 mg per dose to about 1.5 mg per dose, for about 1-7 times per week for about 1-10 weeks” (Column 4, Lines 36-41).  As specifically demonstrated by Chang et al, administration of TPA and vitamin D3 to an anemic patient suffering from AML was associated with an increase in Hb count from 60 g/L to 118 g/L (Column 9, Lines 24-34, Example 11, Subject No. (6)).
In view of all of the foregoing, it would have been prima facie obvious to extend the method of treating anemia and increasing growth of white blood cells by administering EPO and the secondary/adjunctive therapeutic agent rh growth factors such as rh CSS or rh GMCSF (as taught by Reutter et al and Stefanovic et al) in combination with TPA for the treatment of a patient in need thereof further suffering from AML (as taught by Chang et al).  It would have been obvious to do so in order to increase Hb count and stimulate the growth of white blood cells in said patient, with a reasonable expectation of success.
Accordingly, claims 4-5, 7-8, 11-12, 17 and 25-26 are rejected as prima facie obvious.
Claims 15-16 are drawn to the method of claim 4 wherein a complete blood count (CBC) level measured in a complete blood count is increased by at least 10% (claim 15), and/or a hemoglobin level of the mammalian subject is increased to above a normal hemoglobin level (claim 16).
As discussed above, the prior art teach the instantly claimed method of claim 4.  And, as noted by the court in Hoffer v. Microsoft Corp., 405 F.3d 1326 (Fed. Cir. 2005), a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003)).  
As such, claims 15-16 are also rejected as prima facie obvious.
Claims 4-5, 7-8, 11-12, 15-17 and 25-26 are NEWLY rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al (US 6,063,814; of record) – as evidenced by Cappellini et al (Seminars in Hematology 52(4):261-269, 2015 – abstract and snippets only) – in view of Michallet et al (Cancer 119:107-114, 2013 – published online 6/28/2012).
Claim 4 is drawn to a method of treating or reducing the duration of anemia comprising administering to a mammalian subject in need thereof (more specifically, a human with acute myeloid leukemia, “AML” (claim 17)):
between about 10-1500 µg of a phorbol ester of Formula I which embraces the following compound species 
    PNG
    media_image1.png
    255
    248
    media_image1.png
    Greyscale
 (i.e., phorbol-12-myristate-13-acetate, aka “12-O-tetracecanoylphorobol-13-actate” or “TPA”) wherein R1 is -O-C(O)-alkyl wherein the alkyl contains 13 carbon atoms, and R2 is -O-C(O)-alkyl wherein the alkyl group contains 1 carbon atom – which further reads on claims 5 and 7;
an erythropoietin, “EPO” – wherein the EPO is administered prior to, simultaneously with, or after administration of said phorbol ester – (more specifically, in an amount from 75 IU/kg to 900 IU/kg (claims 25-26)); and
as further recited by claim 8, at least one secondary/adjunctive therapeutic agent. 
Chang et al teach “[p]horbol esters and particularly phorbol-12-myristate-13-acetate (TPA)… as effective in treating patients with neoplastic diseases such as leukemia” (Abstract).  In particular, Chang et al teach administration of “TPA… 1 mg/week for three weeks” along with vitamin D3 (which was “injected prior to the treatment”) to a patient “[d]iagnosed as AML-M3” and having a hemoglobin count of “Hb:60 g/L”, wherein “[a]fter the first treatment period” the hemoglobin count was “Hb:118 g/L” and “[t]he patient has been in remission after treatment for at least 6 months” (Column 9, Lines 24-34, Example 11, Subject No. (6)).
As evidenced by Cappellini et al, “[a]ccording to the World Health Organization (WHO), anemia is defined as hemoglobin (Hb) levels… <13.0 g/dL [i.e., < 130 g/L] in men” (Abstract).
As such, Chang et al teach a method of treating or reducing the duration of anemia comprising administering TPA and vitamin D3 (i.e., a secondary/adjunctive therapeutic agent) to mammalian subject in need thereof (more specifically, an anemic human with AML). 
However, Chang et al do not teach the administration of an erythropoietin, “EPO” – wherein the EPO is administered prior to, simultaneously with, or after administration of said phorbol ester.
 Yet, as further taught by Michallet et al, “[a]nemia, defined as a deficiency in red blood cells (RBCs), is the most common hematological abnormality among cancer patients; it is associated with poor prognosis and outcomes, with a detrimental impact on patient condition and quality of life (QoL)” (Page 107).  Significantly, Michallet et al teach that administration of the ESAs (erythropoiesis-stimulating agents) “darbopoetin alpha at 150 µg… [or] epoetin beta at 30,000 IU” (Page 108, Column 1), both of which entail recombinant erythropoietins and which, based on an average patient weight of 71 kg (Page 109, Table 1, Group 1) entails administration of epoetin beta in an amount of 428 IU/kg – “in anemic patients after… consolidation therapy for AML in complete remission (CR)” (Page 107) resulted in “ESA CR in 83% of patients (Hb level > 12 g/dL)” wherein “the median time to achieve an ESA CR was 34 days after first consolidation chemotherapy and 41 days after second consolidation” (Page 111, Column 2), leading the authors to conclude that there is “a clinical and economic benefit of ESA administration, an achievement of a normal Hb level, and a significant reduction of number of RBC transfusions as well as toxicity related to RBC transfusions.  ESA administration could improve a patient’s QoL with no harmful effect on survival” (Page 113, Column 1).
Accordingly, in view of Michallet et al, it would have been prima facie obvious to modify the method of Chang et al to further include to the administration of an erythropoietin, “EPO” as recited by the claims.  It would have been obvious to do so in an effort to and provide “a normal Hb level, and a significant reduction of number of RBC transfusions” needed, as well as “improve [the] patient’s QoL with no harmful effect on survival”, with a reasonable expectation of success.
As such, claims 4-5, 7-8, 17 and 25-26 are rejected as prima facie obvious.
Claims 11-12 are drawn to the method of claim 4 wherein said phorbol ester is administered in an amount of between about 10-1500 µg (more specifically, about 150-500 µg (claim 12)) every day or every other day.
As further taught by Chang et al, “the compounds of Formula I… can be administered… in dosages amount from about 0.001 mg per dose to about 1.5 mg per dose, for about 1-7 times per week, for about 1-10 weeks” (Column 4, Lines 36-41).
As such, claims 11-12 are also rejected as prima facie obvious.
Claims 15-16 are drawn to the method of claim 4 wherein a complete blood count (CBC) level measured in a complete blood count is increased by at least 10% (claim 15), and/or a hemoglobin level of the mammalian subject is increased to above a normal hemoglobin level (claim 16).
As discussed above, the prior art teach the instantly claimed method of claim 4.  And, as noted by the court in Hoffer v. Microsoft Corp., 405 F.3d 1326 (Fed. Cir. 2005), a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003)).  
As such, claims 15-16 are also rejected as prima facie obvious.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611